MATHEWS, Judge,
with whom Judges JOHNSON, SMITH, and JACOBSON join, concurring in part and dissenting in part:
This case presents the question: Must the government obey its own laws? Today, regrettably, a majority of this Court concludes it need not.
We write separately to dissent from the majority’s conclusion that military officials at Travis AFB acted reasonably and within the scope of their discretion when they ordered the appellant confined under conditions that violated the regulations of the Secretary of the Air Force and executive orders of the President of the United States. We do not believe that a Presidential order mandating compliance with service regulations should be interpreted to “[gjrant broad discretion” to violate those regulations. Finally, we disagree with the majority’s view that there is no remedy here for a violation of R.C.M. 304(f) that includes a grant of confinement credit.
We join in that portion of the majority opinion affirming the appellant’s conviction. Because we do not concur with the majority’s disposition of the specified issue in this ease, however, we respectfully dissent.
As the majority opinion notes, the parties found little to dispute about the basis for the *524appellant’s confinement or the circumstances of her incarceration. The appellant was, as she admitted at trial, a drug addict; her craving for cocaine and methamphetamine reduced her to such a wretched state that she was willing to steal from her fellow officers and disobey her commander’s order restricting her to base. When the appellant violated her commander’s restriction order she left him no alternative but to place her in pretrial confinement. The appellant does not challenge her commander’s decision. She does, however, challenge the propriety of the conditions under which she was confined.
In examining this issue, we considered facts from the record of trial and allied papers not addressed in the majority opinion. Those facts are set forth below.

Additional Background

The violations of AFI 31-205 cited by the appellant were well known to the government prior to her trial. The trial counsel conceded that Solano County confinement facility officials previously advised authorities at Travis AFB that the county did not comply with AFI 31-205’s prohibitions against commingling pretrial detainees and convicted criminals. The government was further on notice that detainees held by the county were required to wear the same uniforms as convicts. County officials advised the authorities at Travis AFB that they had no intention of ever complying with Air Force standards on commingling or the wear of prisoner uniforms.
There were, according to the trial counsel, “[njumerous” challenges by detainees to the incarceration plan used by Travis AFB prior to the appellant’s trial. Despite these challenges, and although the government was aware that the county facilities did not conform to the requirements of the law embodied in AFI 31-205, the government did not change its practice of using the county as its jailor. Furthermore, the record discloses no effort by any official at Travis AFB to bring the conditions of the appellant’s detention by Solano County into line with AFI 31-205.
The government took no steps to move thé appellant to a suitable military facility, nor did it apparently even consider doing so, until 7 May 2004. On that date, the government lost a motion for pretrial confinement credit filed by the accused in United States v. Fletcher, an unrelated case. The accused in that case was also incarcerated in the Solano County jails and subjected to substantially the same conditions as the appellant. The military judge in Fletcher awarded the accused two-for-one credit against his time spent in the county jails. According to representations by the trial counsel, the government immediately “eontemplate[dj” moving the appellant to a military confinement facility.16 Travis AFB officials, not named by the trial counsel, even went so far as to calculate the cost of the move. According to the trial counsel, however, those officials eventually concluded that moving the appellant to a facility that obeyed the AFI would be “more of a burden” than leaving her in one that did not; and the appellant remained locked up in the county jails. The record does not disclose when this decision was made, but based on the representations of the trial counsel and the scheduling memoranda in the record of trial, we conclude it was no earlier than 26 May 2004. There is nothing in the record that reflects when this decision was communicated to the appellant, although we infer it must have been sometime prior to the filing of her motion seeking additional confinement credit. That motion was filed on 18 June 2004.
The appellant was first represented by Captain (Capt) T, the Area Defense Counsel (ADC) at Travis AFB. Capt T served as the appellant’s counsel at her pretrial confinement review hearing and later helped to negotiate the appellant’s pretrial plea agreement. The appellant released Capt T on 17 May 2004, a little more than five weeks prior to trial. The record does not disclose the basis for her decision to release him; but her release letter indicates no dissatisfaction with his representation and we see nothing amiss in his release.
*525At trial, the appellant was represented by Capt M, the ADC at Beale AFB. The record does not disclose the date Capt M was detailed to represent the appellant, but his name does not appear on any scheduling correspondence prior to 25 May 2004. We infer there was some period of time during which Capt M sought to familiarize himself with the facts and circumstances of the appellant’s case and her pretrial confinement. The record does not disclose how long it took him to come up to speed, but his first action on her behalf, on 18 June 2004, was to file a motion for pretrial confinement credit based upon violations of AFI 31-205.

Discussion


a. Introduction

The military judge found that the appellant’s pretrial confinement violated AFI 31-205 because she was commingled with convicted criminals. The government does not contest this finding, and the majority opinion likewise finds the terms of the appellant’s confinement violated the Instruction. Our review of the record leads us to the same conclusion. Moreover, the violation was not inadvertent or accidental: AFI 31-205, a mandatory regulation issued under the authority of the Secretary of the Air Force, was knowingly and deliberately violated.
To the extent that the majority opinion suggests that, in addition to AFI 31-205, the government violated R.C.M. 304(f), we concur. R.C.M. 304(f) forbids requiring detainees to wear the special uniforms prescribed for convicts and commands that “Prisoners shall be afforded facilities and treatment under regulations of the Secretary concerned.” Neither of these requirements were followed during the appellant’s incarceration in the Solano County confinement facilities.
We part company with the majority on the import of these violations. The majority opinion concludes that the base officials “did not act arbitrarily” by placing the appellant in a jail where they knew she would be commingled with convicted criminals. We do not doubt they had a reason for their decision. But purposeful is not the same as permissible. No matter how much verbiage is deployed in an effort to justify their ac-
tions, the fact remains: By commingling the appellant with convicted criminals, the base officials here violated the law.
In light of that initial violation, the majority suggests, “strict adherence” to the provisions of AFI 31-205 and R.C.M. 304(f) requiring different uniforms for detainees and convicts might have had a negative impact on the appellant; and so there was no need to comply with those rules. While we agree with the majority that the base’s decision to violate the prohibition against commingling made compliance with other rules more challenging, we see that fact as a basis for simply following the law in the first place. We are not sanguine about justifying one violation with another, nor are we persuaded by the majority’s assertion that the appellant was not “singled ... out” for unlawfid treatment. The government should not be excused for its failure to follow the law merely because it did so routinely.
As explained more fully below, we believe that the provisions of R.C.M. 304(f) which mandate compliance with service regulations provide a basis for corrective action. We would award the appellant the two-for-one credit for pretrial confinement she requested at trial.

b. History of the Prohibition Against Commingling

For nearly 30 years, commingling detainees with convicts was considered a per se form of punishment in violation of Article 13. See, e.g., United States v. Bruce, 14 M.J. 254, 256 (C.M.A.1982); United States v. Pringle, 41 C.M.R. 324, 326, 1970 WL 7338 (C.M.A.1970); United States v. Nelson, 39 C.M.R. 177, 181, 1969 WL 5941 (C.M.A.1969); United States v. Bayhand, 21 C.M.R. 84, 92-93, 1956 WL 4553 (C.M.A.1956). This rule remained in place until 1985, when, citing “the commendable changes in conditions in confinement facilities effected by the military services,” Judge Cox announced “the time has come to formulate new guidelines” in Palmiter, 20 M.J. at 95. Henceforth, he wrote, commingling “without more” would no *526longer be considered a violation of Article 13. Id. at 96.17
Judge Cox’s “new guidelines” did not initially command support from a majority of the court. Chief Judge Everett, treating Palrrdter’s request to be commingled as waiver, concurred in the result but wrote separately to affirm the vitality of the per se rule. Id. at 98-100. Judge Fletcher—who had only a short time before authored a decision reaffirming the rule against commingling 18—did not participate. Over time, courts have come to accept that commingling does not, in itself, amount to a violation of Article 13. But this does not end our analysis.
The mere fact that courts no longer automatically equate commingling with a violation of Article 13 does not mean that commingling is no longer prohibited. The statutory requirements of the UCMJ place a floor on the acceptable standards of government behavior, not a ceiling. As our superior court has long held, “either the President in promulgating the Manual for Courts-Martial or the Armed Services by adopting regulations can go even further than the Constitution and the Uniform Code in providing safeguards for military personnel.” United States v. McGraner, 13 M.J. 408, 414-15 (C.M.A.1982).
In the wake of Palmiter, the services were free to adopt rules explicitly permitting commingling of pretrial detainees and convicted prisoners. The Air Force chose not to do so. The services could have, in the alternative, issued rules silent on commingling, thus allowing the authorities at each confinement facility discretion to mix detainees into the general prison population as they saw fit. The Air Force chose not to do that, either. Instead, the Air Force issued regulations forbidding the practice of commingling. AFI 31-205, ¶ 5.8.1.2. We do not view this decision as inadvertent, for in successive years the Air Force revised its regulations to clarify and strengthen the prohibition.19

c. Belief Under R.C.M. 304(f)

“It is well-settled that a government agency must abide by its own rules and regulations where the underlying purpose of such regulations is the protection of personal liberties or interests.” United States v. Russo, 1 M.J. 134, 135 (C.M.A.1975) (citing American Farm Lines v. Black Ball Freight Service, 397 U.S. 532, 90 S.Ct. 1288, 25 L.Ed.2d 547 (1970)). Rules against commingling of detainees and convicts serve precisely that function. Palmiter, 20 M.J. at 98 (Everett, C.J., concurring). There is no advantage to the government in providing pretrial detainees cells and sleeping areas separated “by sight” from those of convicts. AFI 31-205, ¶5.8.1.2.20 The benefit to the detainee, on *527the other hand, is easy to discern. As Chief Judge Everett noted, commingling necessarily subjects a person still entitled to a presumption of innocence to both social stigma and the risk of direct harm from the depredations of convicted criminals. Palmiter, 20 M.J. at 98. By forbidding commingling, the AFI protects pretrial detainees against such harm.21 The appellant therefore has standing to seek relief for the government’s violation. See United States v. Green, 14 M.J. 461, 464 (C.M.A.1983).22
The majority questions whether AFI 31-205 sets forth an “independent basis” for granting relief to an illegally-commingled detainee. This query, it seems to us, is too narrow. The Instruction prescribes rules for application of pretrial confinement credit granted by the military judge, the convening authority, or by the appellate courts, but does not concern itself with the basis for such credit, whether awarded for commingling or for anything else. See AFI 31-205 ¶ 5.7.1.
The Instruction cannot be read in isolation. It is incorporated by reference into the Manual by the mandatory language of the last sentence of R.C.M. 304(f): “Prisoners shall be afforded facilities and treatment under regulations of the Secretary concerned.” AFI 31-205 is, for the Air Force, that regulation. It is therefore necessary to consider both the R.C.M. and the Instruction in order to give meaning to either.
The majority opinion concludes that R.C.M. 304(f) provides no basis for relief, because the Drafters’ Analysis says the Rule is “based on” Article 13; and no Article 13 violation occurred here. The phrase “based on,” however, does not mean “limited to.” R.C.M. 304(f) on its face contains provisions not set forth in Article 13. We would give full weight to those additional provisions.
Relying on the Drafters’ Analysis, the majority contends that “the President was not trying to expand the law” beyond the requirements of Article 13 in enacting R.C.M. 304(f). As noted above, the plain language of the Rule itself undermines this claim. Moreover, the majority opinion overlooks the portion of the Drafters’ Analysis stating the Rule is not based only on Article 13,23 but also on paragraph 18b(3) of the 1969 Manual. According to our superior appellate court, paragraph 18b(3)—which, like the current R.C.M. 304(f) contained provisions mandating detainees be afforded facilities and treatment in accordance with regulation—did expand on the terms of Article 13. Palmiter, 20 M. J. at 93.
It is beyond cavil that the President has the authority to levy protections for members of the armed forces greater than expressly provided by the UCMJ, and such additional protections must be honored by the appellate courts. See Article 36, UCMJ, 10 U.S.C. § 836; see generally United States v. Romano, 46 M.J. 269, 274 (C.A.A.F.1997). We view R.C.M. 304(f) as embodying the Commander-in-Chiefs intent that any Soldier, Sailor, Airman, or Marine, wherever stationed, detained prior to trial be afforded all of the protections mandated by the appropriate service Secretary. Where those pro*528tections are not afforded, the President’s intent is equally plain: According to the same Drafters’ Analysis relied on by the majority, “The remedy for a violation of this rule is meaningful sentence relief.” MCM, A21-16.
Clearly, the Solano County confinement facilities cannot be said to meet R.C.M. 304(f)’s requirement of “facilities and treatment under regulations of the Secretary concerned” when those jails’ facilities and treatment of pretrial detainees do not, have not, and will never comply with the applicable mandatory service instruction. We therefore would follow the approach of our sister service court in Herrin, which, after likewise concluding that commingling in violation of the applicable service regulation amounted to a violation of R.C.M. 304(f),24 granted the appellant meaningful sentence relief. United States v. Herrin, 32 M.J. 983, 986 (A.C.M.R.1991).25

d. Other Bases for Relief

As noted above, we would apply R.C.M. 304(f) to the case at hand. We pause, however, to examine two additional potential bases for relief that merit discussion in their own right.
1. Relief under R.C.M. 305(k)
As the majority opinion notes, R.C.M. 305(k) permits—but does not require—additional credit for “pretrial confinement that involves an abuse of discretion or unusually harsh circumstances.” The majority opinion limits the term “abuse of discretion” to violations of Article 13, and nothing more. We believe that, had the President wished to limit relief in the manner proposed by the majority, he would have said so; but neither the text nor the Drafters’ Analysis of R.C.M. 305(k) contains such a limit. We view the President’s broader language as worthy of broader interpretation. To the extent that confinement officials may be tempted to exceed the scope of their discretion for reasons of convenience or other extraneous matters, R.C.M. 305(k) serves as a disincentive for such conduct.
The majority opinion concludes that confinement officials have “broad discretion ... in administering confinement facilities.” We agree with that general proposition of law; but the discretion of the confinement officers, while broad, is not unfettered. Indeed, the very concept of discretion presumes a range of choice, limiting the options of the decision makers. Within that range, the decision may go either way; but outside it, the decision makers abuse their discretion. Kern v. TXO Production Corp., 738 F.2d 968, 971 (8th Cir.1984). See also United States v. Eversole, 53 M.J. 132, 141 (C.A.A.F.2000) (Gierke, J., dissenting); United States v. Siroky, 44 M.J. 394, 398 n. 1 (C.A.A.F.1996).
The adoption of the prohibition against commingling in AFI 31-205 limited the range of choices available to Air Force confinement officials. Placing the appellant in a confinement facility where she was commingled'—■ indeed, where there was never any real question but that she would be commingled—was an abuse of their discretion. “It is a basic tenet of our legal system that a government agency is not at liberty to ignore its own laws and that agency action in contravention of applicable statutes and regulations is unlawful.” Dilley v. Alexander, 603 F.2d 914, 920 (D.C.Cir.1979) (citing Vitarelli v. Seaton, 359 U.S. 535, 539, 79 S.Ct. 968, 3 L.Ed.2d 1012 (1959) and Service v. Dulles, 354 U.S. 363, 379, 77 S.Ct. 1152, 1 L.Ed.2d 1403 (1957)). “It is the duty of the federal courts to inquire whether an action of a military agency conforms to the law.” Dilley, 603 F.2d at 920. R.C.M. 305(k) embodies that duty as it applies to military pretrial detainees.
*529Because the conditions of the appellant’s confinement involved an abuse of discretion, R.C.M. 305(k) applies here. The military judge’s analysis of the appellant’s motion missed this point because it focused on the intent of the appellant’s commanders without any consideration of whether they acted within the scope of their authority. We would find that R.C.M. 305(k) provides the appellant an additional basis for relief.
2. Relief under Article 13
When the Court of Military Appeals concluded that commingling “without more” no longer equates to a violation of Article 13, it left open the question of how much more would be needed to tip the scales. Palmiter, 20 M.J. at 96. So far as we have been able to ascertain, that question remains open today.
We believe that confining a detainee in a civilian institution without the benefit of military standards of safety and discipline; in violation of applicable military regulations and executive orders; where even the state authorities recognize the prevalence of anarchic conditions such as those described by the California Senate, all add up to the something “more” contemplated by Judge Cox. We would therefore find a basis for relief under Article 13, as well.26

Conclusion

Military duties originate from many sources, including regulations like AFI 31-205. See MCM, Part IV, ¶ 16c(3)(a). Military members who fail to comply can be punished for dereliction of duty, whether the failure is negligent or—as here—willful. MCM, Part IV, ¶ 16c(3)(c). Air Force records show that in 2003 and 2004,27 118 individuals were cited for dereliction of duty at Travis AFB in courts-martial or nonjudicial punishment proceedings under Article 15, UCMJ, 10 U.S.C. § 815. The availability and frequent use of this sanction, however, apparently was not enough to secure compliance from Travis officials with the requirements of the AFI. Neither, apparently, was the added weight of Presidential authority embodied in the Rules for Courts-Martial. The trial counsel’s candid admission that the government determined moving the appellant would not be “worth the time and expense” suggests that they instead made a calculated decision to accept some judicial relief for the appellant as the cost of continuing to violate the law.
We do not share the majority’s conclusion that the President, by mandating compliance with regulations like AFI 31-205, intended to grant base officials “broad discretion” to not comply. The orders of the Commander-in-Chief are not optional. The service Secretaries have discretion to craft rules for the treatment of prisoners that are consistent with the Constitution and applicable statutes; but jailors do not have discretion to pick and choose which rules they will obey.
The focus of the military judge, and of our learned colleagues in the majority, on whether the base officials acted with intent to punish the appellant is, in our view, misplaced. There is no evidence of any intent to punish the appellant, but ample evidence of a willful disregard for the law. We see no grounds in the language or the history of the Instruction or the Rule for engrafting escape clauses to the clear mandates of AFI 31-205 or R.C.M. 304(f) simply because local officials deem compliance not worth the effort; nor do we find any public policy basis for carving out such an exception. Indeed, we believe just the opposite to be true: The public interest in seeing the law upheld far exceeds *530the fleeting interests of expediency or convenience. Rules for Courts-Martial or service regulations deemed too onerous can be changed by the appropriate authorities; but they must not simply be ignored.
Inasmuch as we have concluded the appellant had standing to challenge the conditions of her confinement, we would give full effect to R.C.M. 304(f), requiring compliance with AFI 31-205 and granting meaningful sentence relief. The military judge erred in failing to do so, and instead gave tacit approval to a violation of the law. We cannot join in giving the imprimatur of this Court to such a decision; and we therefore, respectfully, dissent.

. Although trial counsel characterized the government’s inquiries in this regard as ones taken "on its own,” she admitted they were actually made ”[i]n response to” the ruling in the Fletcher case.


. The growing trend toward "outsourcing” of traditional governmental functions may require a fresh look at the law. We are not certain that Palmiter, with its explicit reliance on improvements in military confinement facilities, should be applied to civilian facilities. We note in particular that the agreement between the base and county in this case levied no obligation to abide by any military standard of safety or discipline. Although Solano County pledged, at a minimum, to comply with California standards for accreditation, we are not reassured by this promise. As the State Senate of California recently wrote, concerning conditions in California correctional facilities: “The prison system has become an environment where the majority of those incarcerated learn more criminal behavior rather than corrective behavior ... Prison gangs are difficult to control. Both inmates and correctional officers are victims of assault. Drug trafficking occurs despite [corrections department] attempts to thwart drug abuse.” California State Senate, Oversight of State Prisons, http://www.sen.ca.gov/oversight/prisons.hq> (last visited 26 Apr 2006).


. Bruce, 14 M.J. at 256.


. The 1997 version of the Instruction, for example, contains the following direction to confinement officials: "House pretrial and post-trial prisoners in separate cells or areas. They may use the same common areas.” AFI 31-205, Corrections Program, U28.1 (1 Mar 1997). Identical language appeared in the 1 January 1999 edition. Two years later, the language was changed to specify that detainees should have separate sleeping areas. AFI 31-205, The Air Force Corrections Program, ¶ 5.8.1.2 (9 Apr 2001). The version in effect at the time of the appellant's trial called for areas separated "by sight.” It also added a mandate, not present in the previous editions, for compliance with Article 13. AFI 31-205, ¶ 5.8.1.2.


. Indeed, the government attempted here to excuse its violation of the AFI by bemoaning the "burden” and "expense” of segregating the appellant from the general prison population.


. The majority opinion points out how convicts in the general confinement population may single out for unfavorable treatment a detainee who insists on his military rights, such as the right to wear his military uniform, without ever seeming to realize that this is perhaps the strongest rationale against commingling. Indeed, there are many forms of pressure that could work to the disadvantage of a commingled detainee. A detainee who did not "volunteer” to perform the same details as his cellmates might fear being ill-treated by those required to work. A detainee who insisted that he was not guilty or who simply refused to discuss his case might likewise worry that he would be looked at as though he were trying to put on airs. The Japanese proverb proclaims "The nail that sticks up gets hammered down,” but a properly-segregated pretrial detainee need not fear such treatment.


. As the majority opinion notes, our superior appellate court recently granted a writ of mandamus enforcing the anti-commingling provisions of AR 190-47. Kreutzer, 60 M.J. at 453. While we believe this treatment of an analogous sister service regulation supports our position, we analyzed AFI 31-205 independently of the Kreutzer decision.


. Other military appellate courts have consistently treated Article 13 and R.C.M. 304(f) as separate, though related, provisions. See, e.g., McCarthy, 47 M.J. at 165; United States v. Inong, 57 M.J. 501 n. 1 (N.M.Ct.Crim.App.2002); United States v. Herrin, 32 M.J. 983, 986 (A.C.M.R.1991).


. Although the Army regulation at issue has since been revised, prompting reversal of those portions of Herrin which relied upon it, United States v. Quintero, 54 M.J. 562, 567 (Army Ct.Crim.App.2000), the Army court’s reasoning remains persuasive.


. The majority opinion appears to place great weight on the absence of any punitive intent by Travis AFB officials in placing the appellant in the Solano County confinement facilities. We agree that the government was, in this instance, likely motivated more by its own convenience and parsimony than any actual malice. However, like the Herrín court, we find no exception for good intentions in the Presidential command embodied in R.C.M. 304(f).


. Although the appellant apparently did not seek relief until shortly before trial, we do not find her failure dispositive, especially in light of the several weeks in which the government claims to have sought alternative confinement facilities; the problems of continuity inherent in the appellant's change of counsel; and the government's clear determination to keep the appellant where she was no matter what the law required. Further, we note the trial counsel’s claim that the government itself "was not put on notice” that AFI 31-205 would be enforced by a court-martial until the Fletcher case, and regard the appellant’s position as analogous to that of the appellant in United States v. Combs, 47 M.J. 330, 334 (C.A.A.F.1997). Although the obligations of the government were clear, neither she nor the government were fully aware of her right to enforce them.


. The years the appellant committed her offenses, was confined, and was subsequently brought to trial.